Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 27, 2019

                                            No. 04-19-00676-CV

                                         IN RE Kristin KERBOW

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On October 3, 2019, relator filed a petition for writ of mandamus. The real party in interest
filed a response and relator filed a reply. After considering the petition, response, reply, and the
record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 27, 2019.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-13768, styled In the Interest of L.J.K-B., M.J.K-B., and L.K.K-B.,
Children, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr.
presiding.